Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Three months Ended January 31, Six months Ended January 31, 2010 2009 2010 2009 Net income available to stockholders $ 2,262 $ 2,372 $ 4,456 $ 4,618 Less: Distributed and undistributed earnings allocated to nonvested stock (7) (12) (16) (26) Earnings available to common shareholders $ 2,255 $ 2,360 $ 4,440 $4,592 Shares Calculation Average shares outstanding –Basic Common 5,206 5,131 5,200 5,129 Average shares outstanding –Basic Class B Common 1,890 1,873 1,885 1,868 Potential Common Stock relatingto stock options 173 195 174 199 Average shares outstanding – Assuming dilution 7,269 7,199 7,259 7,196 Net Income Per Share:Basic Common $0.34 $0.36 $0.67 $0.70 Net Income Per Share:Basic Class B Common $0.26 $0.27 $0.50 $0.53 Net Income Per Share:Diluted $0.31 $0.33 $0.61 $0.64
